Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered.  Prior art Somani et al. has been used to address the amendments to the claims.  Prior arts Gotoh et al. is still used to address dependent claims.
Please see the rejection below for further detail.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2, 5–9 and 11–12 are rejected under 35 U.S.C. 103 as being unpatentable over Somani et al. (US PGPub 20180246533 A1) in view of Gotoh et al. (US PGPub 20070233412 A1).
Regarding Claim 1, Somani et al. discloses a flow rate control apparatus comprising: an upstream valve (506) and a downstream valve (510), but does not disclose a fluid resistor located between the upstream valve and the downstream valve.
Gotoh et al. teaches a fluid resistor disposed (8) in a flow channel as a means of determining the flow rate (Para. 8).
It would have been obvious to one having ordinary skill in the time of filing to use the fluid resistor in order to determine the flow through the piping (Para. 8). 
Somani teaches a mass flow controller, here forth will be noted as MFC, figure 4, which is similar to the MFC in Gotoh.  Assuming that the MFC, 508, has the same configuration as figure 4, this setup is similar to Gotoh’s MFC, 40, in figure 1.   
The MFC of Gotoh determines the flow rate through the system and using signals from the MFC to adjust the valves (Para. 55).  The MFC in figures 13 and 14 illustrates the fluid resistor.  As described in the Specification, this fluid resistor also determines the flow rate through the system and using signals from the MFC to adjust the valves.  Therefore, the MFC and the fluid resistor are equivalent.
Per the Somani–Gotoh combination Gotoh’s element 8 replaces element 508 of Somani.
The Somani–Gotoh combination teaches an upstream valve (Somani, 506) disposed upstream of the fluid resistor (Gotoh, 8); a downstream valve (Somani, 510), disposed downstream of the fluid resistor; a resistor flow rate calculator (Gotoh, 18) configured to calculate a resistor flow rate which is a flow rate of a fluid flowing through the fluid resistor (Gotoh, Para. 6), and a controller (Somani, 518) configured to control each of the upstream valve and the downstream valve based on a flow rate deviation between a set flow rate and the resistor flow rate [Somani, paragraph 8 teaches first and second set points.] wherein the controller is configured to determine that a valve opening of the downstream valve is smaller than a predetermined valve opening or the valve opening of the downstream valve has reached the predetermined valve opening; the controller is configured to, responsive to determining that the valve opening of the 
Regarding Claim 2, the Somani–Gotoh combination teaches the controller is configured responsive to determining that the valve opening of the downstream valve has reached the predetermined valve opening control the upstream valve based on the flow rate deviation, and further control the downstream valve to hold the valve opening of the downstream valve constant at a maintaining valve opening that is identical with or different from the predetermined valve opening.  Paragraphs 8–9 and 34 of Somani teaches both of the upstream and downstream valves adjusting based upon the information gathered from the MFC.  Therefore, the Somani–Gotoh combination is capable of functioning as claimed.
Regarding Claim 5
Regarding Claim 6, the structural limitation of the apparatus described in the method is recited in Claim 1.  Accordingly the method steps recited in claim 6 are necessarily those performed when making and/or using the device of Somani–Gotoh combination.
Regarding Claim 7, the Somani–Gotoh combination teaches the downstream valve control section comprises: an early phase flow rate control section configured to output to the downstream valve a manipulated valuable calculated based on a flow rate deviation between the set flow rate and a valve flow rate; a valve opening maintaining section configured to output a manipulated variable held constant to the downstream valve; and a downstream control changeover section configured to cause the early phase flow rate control section to output a manipulated variable when the first setting command is being input and cause the valve opening maintaining section to output a manipulated variable when the second setting command is being input.  Paragraphs 8–9 and 34 of Somani teaches both of the upstream and downstream valves adjusting based upon the information gathered from the MFC.  Therefore, the Somani–Gotoh combination is capable of functioning as claimed.
Regarding Claim 8, the Somani–Gotoh combination teaches the upstream valve control section comprises: Page 6 of 16Application No. 16/446,934Application Filing Date: June 20, 2019Docket No. KKI19313a pressure control section configured to output to the upstream valve a manipulated variable based on a pressure deviation; a later phase flow rate control section configured to output to the upstream valve a manipulated variable based on the flow rate deviation; and an upstream control changeover section configured to cause the pressure control section to output a manipulated variable when the first setting command is being inputted and cause the later phase flow rate control 
Regarding Claim 9, the Somani–Gotoh combination teaches a downstream pressure sensor (Somani, 512) disposed between the fluid resistor and the downstream valve; and a valve flow rate calculator configured to calculate a valve flow rate which is a flow rate of a fluid passing through the downstream valve based on the resistor flow rate and temporal variation of a downstream pressure measured by the downstream pressure sensor, wherein the flow rate deviation is a deviation between the set flow rate and the valve flow rate.  Paragraphs 8–9 and 34 of Somani teaches both of the upstream and downstream valves adjusting based upon the information gathered from the MFC.  Therefore, the Somani–Gotoh combination is capable of functioning as claimed.
Regarding Claim 11, the structural limitation of the apparatus described in the method is recited in Claim 1. Accordingly the method steps recited in claim 11 are necessarily those performed when making and/or using the device of Somani–Gotoh combination.
Regarding Claim(s) 12, the structural limitation of the apparatus described in the claim is recited in claim 1, with the exception of “program recording medium’.
Gotoh et al. teaches a program recording medium (52A/52B) in order to utilize reference date in comparing the flow rate values (Para. 59).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the controller of Somani with a program recording medium as taught by Gotoh in order to utilize reference date in comparing the flow rate values.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Somani et al. (US PGPub 20180246533 A1) in view of Gotoh et al. (US PGPub 20070233412 A1), in further view of Hirata et al. (US PGPub 20170234455 A1).
Regarding Claim 3
Hirata teaches an upstream pressure sensor (5) disposed between the upstream valve and the fluid resistor (2) in order to provide a reference pressure for the system (Para. 21).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the fluid line of Somani with a pressure sensor upstream of the MFC as taught by Hirata in order to provide a point of reference for the pressure.
The Somani–Gotoh–Hirata combination teaches Page 4 of 16Application No. 16/446,934Application Filing Date: June 20, 2019Docket No. KKI19313the controller is configured, responsive to determining that the valve opening of the downstream valve is smaller than the predetermined valve opening, control the downstream valve based on a flow rate deviation between the set flow rate and a valve flow rate, and further  control the upstream valve based on  a pressure deviation which is a deviation between a set pressure and an upstream pressure measured by the upstream pressure sensor (Hirata, Para. 42).  
Regarding Claim 10, the structural limitation of the apparatus described in the method is recited in Claim 3. Accordingly the method steps recited in claim 10 are necessarily those performed when making and/or using the device of Somani–Gotoh– Hirata combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753